                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


SPENCER RAY WNUK,

              Plaintiff,

       v.                                               Case No. 20-CV-1399

LT. MITCHELL,

              Defendant.


                  ORDER ALLOWING AMENDED COMPLAINT


       Plaintiff Spencer Ray Wnuk, an inmate confined at Waupun Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that his

constitutional rights had been violated. On October 6, 2020, the court screened

Wnuk’s complaint and dismissed three of the four defendants because Wnuk failed to

state a claim against them. (ECF No. 8.) A few days later, Wnuk wrote a letter asking

that he be allowed to provide additional information to address the deficiencies the

court identified. (ECF No. 9.) Wnuk explains that this is his first lawsuit, so he was

unsure how much information to include. He also disagrees with the court’s reliance

on certain cases, believing them to be applicable only after the parties have a full

opportunity to present all the facts. He asks that he be allowed to respond to the order

so he can “argue [his] point so as to give [the court] full clarity of the situation.” (Id.)

       The court will allow Wnuk to file an amended complaint. As the court

explained in its screening order, to state a claim, the amended complaint must




         Case 2:20-cv-01399-SCD Filed 10/15/20 Page 1 of 3 Document 10
contain enough facts, accepted as true, to “state a claim for relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      Wnuk does not have to provide evidence to prove his allegations. If the court

allows him to proceed on a claim, he will have the opportunity to present his evidence

after the parties have completed discovery. Wnuk also should not include legal

arguments or case citations in his amended complaint. Wnuk’s disagreement with

the court’s analysis is insufficient to state a claim. Wnuk’s amended complaint must

contain facts, not arguments or legal conclusions. Finally, Wnuk must include all of

his factual allegations against all of the defendants he wants to sue. He cannot rely

on or refer to his original complaint. The amended complaint must be complete in and

of itself because it will replace the original complaint.

      If Wnuk files an amended complaint, the court will screen the amended

complaint as required by 28 U.S.C. § 1915A.

      THEREFORE, IT IS ORDERED that, if Wnuk wants to file an amended

complaint, he must do so by November 13, 2020. If Wnuk does not file an amended

complaint by the deadline, the original complaint will remain the operative complaint

in this case. The court will enclose a blank complaint form along with this order.




                                            2



        Case 2:20-cv-01399-SCD Filed 10/15/20 Page 2 of 3 Document 10
Dated at Milwaukee, Wisconsin, this 15th day of October, 2020.

                                      BY THE COURT:

                                      ______________________________
                                      STEPHEN C. DRIES
                                      United States Magistrate Judge




                                  3



 Case 2:20-cv-01399-SCD Filed 10/15/20 Page 3 of 3 Document 10
